DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-2, 5 and 9-16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claims 2, 5 and 9-16, a combination of limitations that “a plurality of antenna parts….a communication control part configured to control transmitting or receiving the one or more signals via at least one of the plurality of antenna parts; and a casing housing the communication control part and the plurality of antenna parts….each of the plurality of antenna parts is held near each of a plurality of partial regions of outer faces of an inside of the casing, each of the plurality of partial regions having a respective one of a plurality of normal directions, the plurality of normal directions cross each other….a first antenna part of the plurality of antenna parts is disposed in a first of the plurality of partial regions, first antenna part comprises multiple first elements, the multiple first antenna elements are disposed along a first line parallel to a first end face from among the outer faces of the casing….a second antenna part of the plurality of antenna parts is disposed in a second region of the plurality of partial regions, the second antenna part is coupled to the first antenna part and comprises multiple second antenna elements, the multiple second antenna elements are disposed along a second lines parallel to a second end face from among the outer faces of the casing, and the first end face is orthogonal to the second end face….the first line along which the multiple first antenna elements are disposed is substantially parallel to the second line along which the multiple second antenna elements are disposed.” None of the reference art of record discloses or renders obvious such a combination.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAMIDELE A. JEGEDE whose telephone number is (571)272-9988. The examiner can normally be reached General IFP Schedule: Mon.-Fri. 8AM - 7PM (Hoteling).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on 5712707893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAMIDELE A JEGEDE/Examiner, Art Unit 2845                                                                                                                                                                                                        
/DIMARY S LOPEZ CRUZ/Supervisory Patent Examiner, Art Unit 2845